Citation Nr: 1508473	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  08-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left thigh scar. 

2.  Entitlement to an effective date earlier than June 29, 2007 for the award of service connection for left knee patellofemoral syndrome. 

3.  Entitlement to service connection for a deviated septum. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976 and from May 1976 to May 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's) and the Appeals Management Center (AMC).  

A December 2005 rating decision of the St. Petersburg, Florida RO, in pertinent part, confirmed and continued the noncompensable rating assigned the Veteran's service-connected left thigh scar, effective since June 1, 1995, the day following the Veteran's separation from active service.  In January 2006, the Veteran submitted a statement indicating his disagreement with this determination.  See January 2006 Statement in Support of Claim.  He perfected his appeal as to this issue by a September 2006 Substantive Appeal (VA Form 9).

In an October 2006 rating decision of the Baltimore, Maryland RO, the noncompensable evaluation assigned the service-connected left thigh scar was increased to 10 percent, effective from March 28, 2005, the date of his claim for an increased rating.  See 38 C.F.R. § 3.400.  However, because this did not represent a full grant of the benefits sought on appeal, the Veteran's claim for a higher rating for his left thigh scar remained pending.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  See also September 2010 Board Decision.


A January 2008 rating decision of the Muskogee, Oklahoma RO, in pertinent part, denied entitlement to service connection for a left knee disorder and a deviated septum.  In January 2008, the Veteran submitted a statement indicating his disagreement with the denial of these claims.  See January 2008 Statement in Support of Claim.  He perfected his appeal as to these issues by a July 2008 Substantive Appeal (VA Form 9).

In a September 2010 decision, the Board, in pertinent part, remanded for further development the claims of entitlement to an increased rating for scar on the left thigh, and entitlement to service connection for a left knee disorder and for a deviated septum.  

In a July 2011 rating decision, the RO granted service connection for left knee patellofemoral syndrome and assigned a 10 percent rating, effective June 29, 2007.  See 38 C.F.R. § 3.400 (The effective date of an award of service connection is the date of receipt of the claim or the date on which entitlement arose, whichever is later, unless the claim is received within one year after separation from service.).  In an August 2011 statement, the Veteran indicated his disagreement with the effective date assigned.  See August 2011 Letter (requesting an effective date of June 1, 1995, the day following his discharge from active service); June 2011 VA Form 21-4138, Statement In Support of Claim.  See also 38 C.F.R. § 20.201 (a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).  

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing is of record.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims processing systems reveals additional documents pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of the propriety of the recoupment of separation pay through withholding of disability compensation payments has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an effective date earlier than June 29, 2007 for the award of service connection for left knee patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2010, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to a rating in excess of 10 percent for a left thigh scar.

2.  The Veteran's deviated septum is related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to an increased rating for a left thigh scar have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a deviated septum have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204. 

On September 21, 2010, prior to the promulgation of a decision in this case, the Veteran submitted a statement in response to a September 2010 inquiry from the RO, in which he indicated that he was satisfied and wished to withdraw his claim of entitlement to an increased rating for a left thigh scar.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.  

II. Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to service connection for a deviated septum has been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


III. Service Connection for a Deviated Septum

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran attributes his deviated septum to injury incurred during his active service, due to a July 1979 seizure.  See June 2010 Board Hearing Testimony (asserting that "service-connection for the issue of the deviated septum leads back to that seizure in 1979 because that is the only time that [he] could have acquired that condition, though it was not found or diagnosed until years later").  He maintains that, since that time, he has experienced nasal symptomatology and frequent bouts of sinusitis.  In this regard, the Board notes that the Veteran is currently service-connected for chronic frontal sinusitis.  See February 1996 Rating Decision (granting service connection for frontal sinusitis, effective since June 1, 1995).

Post-service medical records reflect diagnosis of and treatment for a deviated septum.  See, e.g., January 2006 Treatment Record from the National Naval Medical Center (reflecting a diagnostic history of "Deviated Nasal Septum (Acquired)").  Moreover, service treatment records reflect that the Veteran was treated for a convulsive episode in July 1979, at which time an abrasion on the forehead and over the bridge of the nose was noted.  See July 1979 Clinical Record.  Service treatment records further reflect multiple episodes of sinusitis.  See, e.g., February 1992 Chronological Record of Medical Care (stating that the Veteran was "treated for sinusitis several times [during active service], last time Oct. 1988").  Therefore, the first and second elements for service connection, namely a current disability and an in-service incurrence, have been met.  See Shedden, 381 F.3d at 1166-67.

With respect to the third element, a nexus between the in-service injury and the current disability, the Board finds that the evidence is at least in equipoise as to whether there is a nexus between the Veteran's current deviated septum and his active duty service.  In this regard, as noted above, the Veteran reported sustaining an in-service trauma during a seizure in July 1979.  He additionally testified that, subsequent to this injury, he noticed increased nasal symptomatology consisting of problems with his sinuses, sinus headaches, and sinus pressure.  See June 2010 Board Hearing Testimony.  No specific reference to a deviated septum was made during his active service.  His STRs do, however, show repeated complaints of sinusitis.  See February 1992 Chronological Record of Medical Care.  See also September 1995 VA Compensation and Pension Examination Report (noting that the Veteran had recurrent sinus infections during his active service, beginning in 1979 and continuing through 1992).  

On VA examination in December 2007, the Veteran reported falling during a seizure in 1979.  Since that time, he had to breathe through his mouth.  He began having sinus problems shortly thereafter, including infections, headaches, and sinus pressure and pain.  Objective related symptomatology included headaches, sinus pain, and sinus tenderness.  Based on an examination of the Veteran, X-rays of his sinuses, and his medical history, the examiner diagnosed chronic sinusitis as a residual of a deviated septum.


The March 2011 VA examiner concluded that the Veteran's deviated septum was less likely than not related to his active service.  While acknowledging the service treatment records documenting Veteran's in-service seizure and resultant injury, the examiner determined that the current deviated septum was not related to service because "the first mention of any nasal septal deviation appears in April and May 2005 and there is no complaint or mention of any nasal deviation on his retirement physical dated 3 February 1995."  See March 2011 Compensation and Pension Examination Report.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether there is a nexus between the Veteran's current deviated septum and his active duty service.  The Veteran competently testified as to the underlying in-service injury and to the resultant continuing symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence).  The Board finds the Veteran credible in his assertions.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Additionally, as mentioned, his service treatment records reflect complaints of and treatment for sinus problems, which were later attributed by the December 2007 VA examiner to his deviated septum.  See December 2007 Compensation and Pension Examination Report.  

Importantly, March 2011 VA examiner, in adducing a negative etiological opinion, failed to consider the Veteran's competent lay assertions of record as to experiencing continuing nasal symptoms since service, specifically failing to address the Veteran's credible complaints of the onset and duration of nasal symptoms later medically related to his deviated septum, or to reconcile these complaints with his ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).  Furthermore, the examiner failed to address the relationship, emphasized by the December 2007 examiner, between the sinusitis, for which service connection has been granted, and the later-identified deviated septum.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Accordingly, the March 2011 VA examiner's report and opinion does not carry any probative weight.  Id.

Therefore, the Board finds that, at the least, the evidence is in relative equipoise.  As there is competent medical evidence of record linking the Veteran's current deviated septum to his in-service symptomatology, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Veteran's claim of service connection for a deviated septum is granted.  


ORDER

The appeal as to the claim of entitlement to a rating in excess of 10 percent for a left thigh scar is dismissed.

Service connection for deviated septum is granted.



REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted, in September 2010, the Board remanded the issue of entitlement to service connection for a left knee disorder.   In July 2011, the RO granted service connection and assigned the Veteran's diagnosed left knee patellofemoral syndrome a 10 percent rating, effective June 29, 2007.  

In an August 2011 statement, the Veteran indicated that he was submitting a notice of disagreement with the effective date assigned, requesting an effective date of June 1, 1995, the day following his discharge from active service.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

An SOC is required when a claimant protests a determination.  See 38 C.F.R. §§ 19.26, 19.29, 19.30 (2014).  To date, no SOC has been furnished pertaining to the effective date assigned the left knee disability.  Therefore, the issuance of a SOC is required.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the claim for an effective date earlier than June 29, 2007 for the award of service connection for left knee patellofemoral syndrome must be remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran addressing the issue of entitlement to an effective date earlier than June 29, 2007, for the award of service connection for left knee patellofemoral syndrome.  The Veteran must be advised of the time limit for filing a substantive appeal.  See 38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


